Case 18-33730-hdh11 Doc 247 Filed 08/12/20        Entered 08/12/20 16:33:23    Page 1 of 33



 Kelly E. Kleist
 State Bar Number 24046229
 kelly.kleist@solidcounsel.com
 Scheef & Stone, LLP
 2600 Network Blvd., Suite 400
 Frisco, Texas 75034
 Phone: 214-472-2100
 Fax: 214-472-2150

 Counsel to Blue Cross Blue Shield of Texas,
 a Division of Health Care Service Corporation,
 a Mutual Legal Reserve Company



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION



 In re:                                              Chapter 11

 REVOLUTION MONITORING, LLC                          Case No. 18-33730-hdh
 et al.,

                                   Debtor.



 OBJECTION OF BLUE CROSS BLUE SHIELD OF TEXAS, A DIVISION OF HEALTH
  CARE SERVICE CORPORATION, A MUTUAL LEGAL RESERVE COMPANY TO
         AMENDED SECOND MOTION OF LIQUIDATING TRUSTEE
                    FOR RULE 2004 EXAMINATION

          Blue Cross Blue Shield of Texas, a Division of Health Care Service Corporation, a

 Mutual Legal Reserve Company (“BCBSTX”), by undersigned counsel, submits this Objection

 (the “Objection”) to the Second Amended Motion of Liquidating Trustee for Rule 2004

 Examination (the “Second Motion”)[Dkt #236].       In support of its Objection, BCBSTX

 respectfully states as follows:




 OBJECTION OF BLUE CROSS BLUE SHIELD OF TEXAS                                             1
Case 18-33730-hdh11 Doc 247 Filed 08/12/20           Entered 08/12/20 16:33:23        Page 2 of 33




                                          I.     BACKGROUND

        1.      The Liquidating Trustee (“Trustee”) filed a Motion of Liquidating Trustee for

 Rule 2004 Examination (“First Rule 2004 Motion”) on September 6, 2019 [Dkt No. 147].

        2.      On September 26, 2019, Blue Cross Blue Shield of Texas, a Division of Health

 Care Services Corporation, a Mutual Legal Reserve (“BCBSTX”) filed an Objection to the First

 Rule 2004 Motion [Dkt No. 155]. BCBSTX incorporates those objections herein.

        3.      At the hearing on the First Rule 2004 Motion, BCBSTX and the Liquidating

 Trustee agreed to the production of a spreadsheet containing patient name, dates, amounts billed,

 amounts paid, denial codes, explanations for denial codes, services billed and the production of

 the top 5 plans.    BCBSTX reserved its objections to the First 2004 Motion (collectively

 “Stipulation”). The Stipulation was placed on the record.

        4.      In accordance with the Stipulation, BCBSTX produced the spreadsheet containing

 the requested information and more, and the top 5 plans to the Liquidating Trustee. In addition to

 the top 5 plans, BCBSTX provided the fully insured plans, even though that was outside the

 agreement.

        5.      On July 8, 2020, the Liquidating Trustee notified BCBSTX that there appeared to

 be plans missing. A true and correct copy of the correspondence is attached hereto as Exhibit A.

 BCBSTX investigated the issue. On July 20, 2020, BCBSTX produced half of the missing

 plans. A true and correct copy of the correspondence is attached hereto as Exhibit B. The

 remaining half of the plans were locked and passwords had to be obtained to access the

 information in the plans. A true and correct copy of the correspondence is attached hereto as

 Exhibit C. In the midst of this production, the Liquidating Trustee filed the Second Amended

 Motion for 2004 Examination [Dkt No. 236], despite BCBSTX going above and beyond the


 OBJECTION OF BLUE CROSS BLUE SHIELD OF TEXAS                                                    2
Case 18-33730-hdh11 Doc 247 Filed 08/12/20          Entered 08/12/20 16:33:23       Page 3 of 33




 agreement between the parties.

         6.     On July 23, 2020, BCBSTX produced the other half of the outstanding self-

 funded plans. A true and correct copy of the correspondence is attached hereto as Exhibit D.

 This production was above and beyond the Stipulation. On June 30, the Liquidating Trustee

 notified BCBSTX of a list of patients it was unable to match to a plan. In a good faith effort,

 BCBSTX researched the patients and created a chart to assist the Liquidating Trustee. That chart

 was provided on August 11, 2020.    A true and correct copy of the correspondence is attached

 hereto as Exhibit E.

         7.     BCBSTX will also be providing any plans that are identified on that chart that

 were not previously produced. The Liquidating Trustee’s Second Amended Motion is

 disingenuous and misrepresents the actions taken by BCBSTX. BCBSTX has gone above and

 beyond its Stipulation with the Liquidating Trustee. At all times, BCBSTX has produced

 documents as expeditiously as possible given the fact that all employees are remote and the

 company continues to operate in the middle of a pandemic. Moreover, several departments

 within BCBSTX have to work together to provide the requested information.

                                       I.     OBJECTIONS

      8. No good cause exists for the Second Motion to BCBSTX because BCBSTX has worked

 extensively with the Liquidating Trustee to identify claims it had information related to. When

 the Trustee has provided information regarding which documents it alleges are missing,

 BCBSTX investigated those claims and provided what information it has in its possession.

 Further, the Liquidating Trustee has not established standing to pursue claims for accounts

 receivable against BCBSTX.

 A.      No Good Cause Exists for the Second Motion as to BCBSTX


 OBJECTION OF BLUE CROSS BLUE SHIELD OF TEXAS                                                  3
Case 18-33730-hdh11 Doc 247 Filed 08/12/20                       Entered 08/12/20 16:33:23             Page 4 of 33




            9.       The party seeking to conduct a rule 2004 examination has the burden of showing

 good cause for the examination exists. In re Express One Int'l, Inc., 217 B.R. 215, 217 (Bankr.

 E.D. Tex. 1998) (citing In re Eagle–Picher Industries, Inc., 169 B.R. 130, 134 (Bankr. S.D. Ohio

 1994). Good cause, generally, means that the information sought is necessary or the denial of

 the requested information would cause undue hardship. Id. (citing In re Dinubilo, 177 B.R. 932,

 940 (E.D.Cal.1993)). Further, a motion for a rule 2004 examination may be denied where the

 information sought is either known to the moving party or within the moving party’s possession.

 In re Symington, 209 B.R. 678, 687 (Bankr. D. Md. 1997).

            10.      The Trustee seeks information from BCBSTX in order to, presumably, ascertain

 its ability to collect accounts receivable it alleges may be owed by BCBSTX. See Order

 Confirming Plan [Dkt. No. 139] (Debtors’ Amended Joint Plan of Reorganization dated July 11,

 2019, Art. 6).1 To put the Trustee’s rule 2004 motions in context, according to Debtors’ Joint

 Disclosure Statement dated March 6, 2019 [Dkt. No. 75], at least three other parties have been

 unsuccessful in collecting medical receivables that the debtor alleges are due from insurance

 companies. [Dkt. No. 75 at 6-9].

            11.      BCBSTX has worked diligently and extensively to produce documents to the

 Liquidating Trustee. BCBSTX is a large insurance company and multiple divisions have been

 involved in this production. That said, BCBSTX has believes it has produced all plans in its

 possession relating to the claims identified by the Liquidating Trustee.                       Thus, Liquidating

 Trustee cannot establish any cause for BCBSTX to produce additional information.

            12.      The Liquidating Trustee requested a huge volume of information in its First Rule

 2004 Motion and, even narrowed per the Stipulation, the scope of the information requested by

 the Liquidating Trustee remains large. At the time of the filing of this Motion over 22,000 pages
 1
     See section B, below, for further discussion of the Trustee’s standing to pursue such claims against BCBSTX.

 OBJECTION OF BLUE CROSS BLUE SHIELD OF TEXAS                                                                       4
Case 18-33730-hdh11 Doc 247 Filed 08/12/20             Entered 08/12/20 16:33:23        Page 5 of 33




 of documents have been produced by BCBSTX. It was time intensive to identify, gather, and

 produce those documents. To date, BCBSTX has incurred costs and fees in internal and external

 costs in order produce documents in accordance with the Stipulation and help the Liquidating

 Trustee interpret the documents.      These are costs that BCBSTX could have attempted to

 recover—at least in part—from the Liquidating Trustee under Federal Rule of Bankruptcy

 Procedure 9016 but has not.

        13.     Further, Federal Rule of Bankruptcy Procedure 9016(e) only requires BCBSTX to

 produce electronically stored information as it is kept in the ordinary course of business.

 BCBSTX has not only met that burden, it has provided additional documentation and time in

 order to help the Liquidating Trustee sort through the extensive documentation that the

 Liquidating Trustee requested.       Further, the Liquidating Trustee requests production of

 unidentified documents within 15 days of the date of an order. That request is unreasonable.

 The majority of BCBSTX employees are operating remotely and have limitations. BCBSTX

 cannot produce the unidentified documents within 15 days of an order. Several departments must

 work together to gather documents and information, to then provide such information. The

 Liquidating Trustee’s deadline is without basis and should be reformed, if not denied.

       B.    Trustee Has Not Shown Standing to Pursue Claims for Accounts Receivable
 Against BCBSTX.

        14.     The Second Rule 2004 Motion should additionally be denied because the

 Liquidating Trustee has not established standing to pursue claims for accounts receivable against

 BCBSTX.

        15.     “‘[A]fter confirmation of a plan, the ability of the debtor’ or its representative ‘to

 enforce a claim once held by the estate is limited to that which has been retained in the plan.’”

 Adler v. Frost (In re Gulf States Long Term Acute Care of Covington, L.L.C.), 614 F. App’x 714,

 OBJECTION OF BLUE CROSS BLUE SHIELD OF TEXAS                                                       5
Case 18-33730-hdh11 Doc 247 Filed 08/12/20             Entered 08/12/20 16:33:23     Page 6 of 33




 717 (5th Cir. 2015) (citing Dynasty Oil & Gas, LLC v. Citizens Bank (In re United Operating,

 LLC), 540 F.3d 351 (5th Cir. 2008)). “For a debtor to preserve a claim, the plan must expressly

 retain the right to pursue such actions. The reservation must be specific and unequivocal. A

 blanket reservation of ‘any and all claims’ is insufficient to preserve the debtor’s standing to

 sue.” Id. (internal quotation marks and citations omitted).

        16.     Instead of specifically retaining claims against BCBSTX for accounts receivable,

 the Plan only generally reserves claims for “Accounts Receivable” and “Retained Causes of

 Action.” [Dkt. Nos. 139, 146].

        17.     Further, for the Liquidating Trustee to pursue claims for receivables for medical

 services rendered by Debtors, the Liquidating Trustee would have to show a valid assignment of

 benefits from the insured under the respective health plan. See LeTourneau Lifelike Orthotics &

 Prosthetics, Inc. v. Wal-Mart Stores, Inc., 298 F.3d 348, 351 (5th Cir. 2002) (holding that

 provider has no direct claim against health plan and, “absent a valid assignment of benefits from

 [the insured], [the provider] would have no derivative standing to sue the Plan under ERISA

 Section 502”). There has been a production of the AOBs, but assignments remain missing.

        18.     Thus, the Trustee has not shown standing to pursue claims against BCBSTX for

 accounts receivable.

                                          II.     CONCLUSION


        19.     When parties are cooperating and producing documents as requested by the

 Liquidating Trustee, it is disheartening to have the Second Motion filed. BCBSTX has done

 nothing but cooperate and assist the Liquidating Trustee. The Second Motion is not an accurate

 representation of the production of documents by BCBSTX. Further, the Liquidating Trustee has




 OBJECTION OF BLUE CROSS BLUE SHIELD OF TEXAS                                                   6
Case 18-33730-hdh11 Doc 247 Filed 08/12/20          Entered 08/12/20 16:33:23       Page 7 of 33




 failed to identify what documents, if any lack from the production. Without specification,

 BCBSTX cannot accurately respond.



        WHEREFORE, PREMISES CONSIDERED, based on the foregoing, BCBSTX

 respectfully request that the Court deny the Motion of the Liquidating Trustee for

 S e c o n d A m e n d e d M o t i o n f o r Rule 2004 Examination of Blue Cross Blue Shield of

 Texas and grant BCBSTX such other and further relief as the Court deems just and proper.

 DATED: August 12, 2020.

                                             Respectfully submitted,


                                             By:    /s/ Kelly E. Kleist
                                                    Kelly E. Kleist
                                                    State Bar No. 24046229
                                                    Email: kelly.kleist@solidcounsel.com

                                             Scheef & Stone, LLP
                                             2600 Network Blvd., Suite 400
                                             Frisco, Texas 75034

                                             ATTORNEY FOR BLUE CROSS BLUE
                                             SHIELD OF TEXAS, A DIVISION OF
                                             HEALTH CARE SERVICE CORPORATION,
                                             A MUTUAL LEGALRESERVE COMPANY




                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Objection was served on all counsel of
 record herein via the Court’s electronic notification system on this 12th day of August, 2020.

                                                    /s/ Kelly E. Kleist
                                                    Kelly E. Kleist




 OBJECTION OF BLUE CROSS BLUE SHIELD OF TEXAS                                                     7
       Case 18-33730-hdh11 Doc 247 Filed 08/12/20                               Entered 08/12/20 16:33:23                  Page 8 of 33


Kelly Kleist

From:                     Steve T. Holmes <sholmes@chfirm.com>
Sent:                     Wednesday, July 08, 2020 11:34 AM
To:                       Kelly Kleist
Subject:                  RE: bcbs
Attachments:              Copy of Remaining Patients without Plan or Policy_BCBSTX_070620 (STH).xlsx


Kelly –

As we discussed this morning, the attached spreadsheet lists the BCBS‐Tx patient claims for which the Trustee does not
have an associated policy document.

Thank you,
Steve



Steven T. Holmes
Shareholder
CAVAZOS HENDRICKS POIROT, P.C.
900 Jackson St., Suite 570, Founders Square
Dallas, TX 75202
Phone: 214‐573‐7305
Fax: 214‐573‐7399
sholmes@chfirm.com


From: Kelly Kleist <Kelly.Kleist@solidcounsel.com>
Sent: Wednesday, July 8, 2020 11:02 AM
To: Steve T. Holmes <sholmes@chfirm.com>
Subject: bcbs




Kelly Kleist         PARTNER
Scheef & Stone, LLP
www.solidcounsel.com | 214.472.2146
Office: 214.472.2100 | Fax: 214.472.2150
2600 Network Boulevard, Suite 400, Frisco, TX 75034




Important: This electronic mail message and any attached files contain information intended for the exclusive use of the individual or entity to
whom it is addressed and may contain information that is proprietary, privileged, confidential and/or exempt from disclosure under applicable law. If
you are neither the intended recipient nor an employee or agent responsible for delivering the communication to the intended recipient, you are
hereby notified that any dissemination, distribution, or copying of this communication is strictly prohibited. Please notify the sender, by electronic
mail or telephone, of any unintended recipients and delete the original message without making any copies.

                                                                          1                                                  Exhibit "A"
       Case 18-33730-hdh11 Doc 247 Filed 08/12/20                             Entered 08/12/20 16:33:23                  Page 9 of 33
Note: Please be advised that Scheef & Stone, LLP reserves the right to record telephone conversations involving its employees or attorneys. If you
do not wish to be recorded, please limit your communications with Scheef & Stone, LLP to regular mail, faxes, and/or electronic mail.




                                                                         2
        Case 18-33730-hdh11 Doc 247 Filed 08/12/20                             Entered 08/12/20 16:33:23                  Page 10 of 33


Kelly Kleist

From:                     Kelly Kleist
Sent:                     Monday, July 20, 2020 11:40 AM
To:                       Steve T. Holmes
Subject:                  RE: bcbs


Good afternoon,

Do you have a portal where you would like the plans uploaded? This is a partial production (24 plans). I have the
remaining plans, but not the passwords to open them. Without the passwords, I can’t open the documents. We are
working on that issue.

Thanks,

Kelly Kleist         PARTNER
Scheef & Stone, LLP
www.solidcounsel.com | 214.472.2146
Office: 214.472.2100 | Fax: 214.472.2150
2600 Network Boulevard, Suite 400, Frisco, TX 75034




Important: This electronic mail message and any attached files contain information intended for the exclusive use of the individual or entity to
whom it is addressed and may contain information that is proprietary, privileged, confidential and/or exempt from disclosure under applicable law. If
you are neither the intended recipient nor an employee or agent responsible for delivering the communication to the intended recipient, you are
hereby notified that any dissemination, distribution, or copying of this communication is strictly prohibited. Please notify the sender, by electronic
mail or telephone, of any unintended recipients and delete the original message without making any copies.

Note: Please be advised that Scheef & Stone, LLP reserves the right to record telephone conversations involving its employees or attorneys. If you
do not wish to be recorded, please limit your communications with Scheef & Stone, LLP to regular mail, faxes, and/or electronic mail.


From: Steve T. Holmes <sholmes@chfirm.com>
Sent: Thursday, July 16, 2020 2:46 PM
To: Kelly Kleist <Kelly.Kleist@solidcounsel.com>
Subject: RE: bcbs

Thanks, Kelly –

Any idea how many plans? I don’t want to presume anything either way.

Steve

Steven T. Holmes
Shareholder
CAVAZOS HENDRICKS POIROT, P.C.
900 Jackson St., Suite 570, Founders Square
Dallas, TX 75202
Phone: 214‐573‐7305
Fax: 214‐573‐7399
                                                                          1
                                                                                                                                 Exhibit B
        Case 18-33730-hdh11 Doc 247 Filed 08/12/20                             Entered 08/12/20 16:33:23                   Page 11 of 33
sholmes@chfirm.com

From: Kelly Kleist <Kelly.Kleist@solidcounsel.com>
Sent: Thursday, July 16, 2020 2:44 PM
To: Steve T. Holmes <sholmes@chfirm.com>
Subject: RE: bcbs

Update:

I will have plans for production by next week.

Thanks,

Kelly Kleist         PARTNER
Scheef & Stone, LLP
www.solidcounsel.com | 214.472.2146
Office: 214.472.2100 | Fax: 214.472.2150
2600 Network Boulevard, Suite 400, Frisco, TX 75034




                                                             Important: This electronic mail message and any attached files contain information
intended for the exclusive use of the individual or entity to whom it is addressed and may contain information that is proprietary, privileged,
confidential and/or exempt from disclosure under applicable law. If you are neither the intended recipient nor an employee or agent responsible for
delivering the communication to the intended recipient, you are hereby notified that any dissemination, distribution, or copying of this
communication is strictly prohibited. Please notify the sender, by electronic mail or telephone, of any unintended recipients and delete the original
message without making any copies.

Note: Please be advised that Scheef & Stone, LLP reserves the right to record telephone conversations involving its employees or attorneys. If you
do not wish to be recorded, please limit your communications with Scheef & Stone, LLP to regular mail, faxes, and/or electronic mail.


From: Steve T. Holmes <sholmes@chfirm.com>
Sent: Wednesday, July 15, 2020 2:42 PM
To: Kelly Kleist <Kelly.Kleist@solidcounsel.com>
Subject: RE: bcbs

Kelly –

Could BCBS‐TX commit to production of some of the plan documents sooner, producing the remainder on a rolling
basis? Perhaps ½ within 30 days?

Steve

Steven T. Holmes
Shareholder
CAVAZOS HENDRICKS POIROT, P.C.
900 Jackson St., Suite 570, Founders Square
Dallas, TX 75202
Phone: 214‐573‐7305
Fax: 214‐573‐7399
sholmes@chfirm.com



                                                                           2
       Case 18-33730-hdh11 Doc 247 Filed 08/12/20                              Entered 08/12/20 16:33:23                   Page 12 of 33

From: Kelly Kleist <Kelly.Kleist@solidcounsel.com>
Sent: Monday, July 13, 2020 4:20 PM
To: Steve T. Holmes <sholmes@chfirm.com>
Subject: RE: bcbs

Please send over a draft of the stipulation and we can go from there. I believe 60 days would put us into September.




Kelly Kleist         PARTNER
Scheef & Stone, LLP
www.solidcounsel.com | 214.472.2146
Office: 214.472.2100 | Fax: 214.472.2150
2600 Network Boulevard, Suite 400, Frisco, TX 75034




                                                             Important: This electronic mail message and any attached files contain information
intended for the exclusive use of the individual or entity to whom it is addressed and may contain information that is proprietary, privileged,
confidential and/or exempt from disclosure under applicable law. If you are neither the intended recipient nor an employee or agent responsible for
delivering the communication to the intended recipient, you are hereby notified that any dissemination, distribution, or copying of this
communication is strictly prohibited. Please notify the sender, by electronic mail or telephone, of any unintended recipients and delete the original
message without making any copies.

Note: Please be advised that Scheef & Stone, LLP reserves the right to record telephone conversations involving its employees or attorneys. If you
do not wish to be recorded, please limit your communications with Scheef & Stone, LLP to regular mail, faxes, and/or electronic mail.


From: Steve T. Holmes <sholmes@chfirm.com>
Sent: Monday, July 13, 2020 3:15 PM
To: Kelly Kleist <Kelly.Kleist@solidcounsel.com>
Subject: RE: bcbs

Thank you, Kelly. We will need to pin down a specific date to include in a Stipulation.

Steven T. Holmes
Shareholder
CAVAZOS HENDRICKS POIROT, P.C.
900 Jackson St., Suite 570, Founders Square
Dallas, TX 75202
Phone: 214‐573‐7305
Fax: 214‐573‐7399
sholmes@chfirm.com


From: Kelly Kleist <Kelly.Kleist@solidcounsel.com>
Sent: Monday, July 13, 2020 9:06 AM
To: Steve T. Holmes <sholmes@chfirm.com>
Subject: RE: bcbs

Hi Steve,

BCBS will produce the remaining plans. They are forecasting 60 days, but hope to have the plans sooner. I will forward
the remaining plans, as I receive them.

                                                                           3
       Case 18-33730-hdh11 Doc 247 Filed 08/12/20                              Entered 08/12/20 16:33:23                   Page 13 of 33

Thanks,
Kelly

Kelly Kleist         PARTNER
Scheef & Stone, LLP
www.solidcounsel.com | 214.472.2146
Office: 214.472.2100 | Fax: 214.472.2150
2600 Network Boulevard, Suite 400, Frisco, TX 75034




                                                             Important: This electronic mail message and any attached files contain information
intended for the exclusive use of the individual or entity to whom it is addressed and may contain information that is proprietary, privileged,
confidential and/or exempt from disclosure under applicable law. If you are neither the intended recipient nor an employee or agent responsible for
delivering the communication to the intended recipient, you are hereby notified that any dissemination, distribution, or copying of this
communication is strictly prohibited. Please notify the sender, by electronic mail or telephone, of any unintended recipients and delete the original
message without making any copies.

Note: Please be advised that Scheef & Stone, LLP reserves the right to record telephone conversations involving its employees or attorneys. If you
do not wish to be recorded, please limit your communications with Scheef & Stone, LLP to regular mail, faxes, and/or electronic mail.


From: Steve T. Holmes <sholmes@chfirm.com>
Sent: Friday, July 10, 2020 12:15 PM
To: Kelly Kleist <Kelly.Kleist@solidcounsel.com>
Subject: RE: bcbs

Hi, Kelly –

Do you have any update from BCBS‐Tx on those remaining plans?

Thanks,
Steve

Steven T. Holmes
Shareholder
CAVAZOS HENDRICKS POIROT, P.C.
900 Jackson St., Suite 570, Founders Square
Dallas, TX 75202
Phone: 214‐573‐7305
Fax: 214‐573‐7399
sholmes@chfirm.com


From: Kelly Kleist <Kelly.Kleist@solidcounsel.com>
Sent: Wednesday, July 8, 2020 1:33 PM
To: Steve T. Holmes <sholmes@chfirm.com>
Subject: RE: bcbs

We will look for the self‐funded plans that have not been provided.




Kelly Kleist         PARTNER
Scheef & Stone, LLP
                                                                           4
       Case 18-33730-hdh11 Doc 247 Filed 08/12/20                              Entered 08/12/20 16:33:23                   Page 14 of 33
www.solidcounsel.com | 214.472.2146
Office: 214.472.2100 | Fax: 214.472.2150
2600 Network Boulevard, Suite 400, Frisco, TX 75034




                                                             Important: This electronic mail message and any attached files contain information
intended for the exclusive use of the individual or entity to whom it is addressed and may contain information that is proprietary, privileged,
confidential and/or exempt from disclosure under applicable law. If you are neither the intended recipient nor an employee or agent responsible for
delivering the communication to the intended recipient, you are hereby notified that any dissemination, distribution, or copying of this
communication is strictly prohibited. Please notify the sender, by electronic mail or telephone, of any unintended recipients and delete the original
message without making any copies.

Note: Please be advised that Scheef & Stone, LLP reserves the right to record telephone conversations involving its employees or attorneys. If you
do not wish to be recorded, please limit your communications with Scheef & Stone, LLP to regular mail, faxes, and/or electronic mail.


From: Steve T. Holmes <sholmes@chfirm.com>
Sent: Wednesday, July 08, 2020 11:34 AM
To: Kelly Kleist <Kelly.Kleist@solidcounsel.com>
Subject: RE: bcbs

Kelly –

As we discussed this morning, the attached spreadsheet lists the BCBS‐Tx patient claims for which the Trustee does not
have an associated policy document.

Thank you,
Steve



Steven T. Holmes
Shareholder
CAVAZOS HENDRICKS POIROT, P.C.
900 Jackson St., Suite 570, Founders Square
Dallas, TX 75202
Phone: 214‐573‐7305
Fax: 214‐573‐7399
sholmes@chfirm.com

From: Kelly Kleist <Kelly.Kleist@solidcounsel.com>
Sent: Wednesday, July 8, 2020 11:02 AM
To: Steve T. Holmes <sholmes@chfirm.com>
Subject: bcbs




Kelly Kleist         PARTNER
Scheef & Stone, LLP
www.solidcounsel.com | 214.472.2146
Office: 214.472.2100 | Fax: 214.472.2150

                                                                           5
       Case 18-33730-hdh11 Doc 247 Filed 08/12/20                              Entered 08/12/20 16:33:23                   Page 15 of 33
2600 Network Boulevard, Suite 400, Frisco, TX 75034




                                                             Important: This electronic mail message and any attached files contain information
intended for the exclusive use of the individual or entity to whom it is addressed and may contain information that is proprietary, privileged,
confidential and/or exempt from disclosure under applicable law. If you are neither the intended recipient nor an employee or agent responsible for
delivering the communication to the intended recipient, you are hereby notified that any dissemination, distribution, or copying of this
communication is strictly prohibited. Please notify the sender, by electronic mail or telephone, of any unintended recipients and delete the original
message without making any copies.

Note: Please be advised that Scheef & Stone, LLP reserves the right to record telephone conversations involving its employees or attorneys. If you
do not wish to be recorded, please limit your communications with Scheef & Stone, LLP to regular mail, faxes, and/or electronic mail.




                                                                           6
      Case 18-33730-hdh11 Doc 247 Filed 08/12/20                               Entered 08/12/20 16:33:23                  Page 16 of 33


Kelly Kleist

From:                     Kelly Kleist
Sent:                     Tuesday, July 21, 2020 4:55 PM
To:                       Steve T. Holmes
Subject:                  RE: Revolution Monitoring - [Second} 2004 Motion


Steve,

I have possession of the remain plans, but I don’t have the passwords. Production of locked documents won’t do you
much good. I am working on getting the passwords. My contact was out on PTO yesterday. The original agreement
between the parties was for the top 5 plans. Those documents were produced, in addition to other plans. With the
initial production, BCBSTX went beyond the agreed to documents. Last week, when you called regarding additional
documents, those documents were produced within a week, with the exception of the password documents. I am
working on obtaining those passwords. Please remember that BCBSTX is working remotely and is a large
company. They cannot produce documents within a day. BCBSTX has complied with its obligations and has gone
beyond the parties’ agreement. BCBSTX will produce the remaining plans in an unlocked manner. The exact date
cannot be determined because it has only been a few days and people have been off for PTO. The middle of the
summer during a pandemic does not result in instantaneous responses. It is frustrating when BCBSTX has abided by the
agreement, but yet has another motion filed against it.




Kelly Kleist         PARTNER
Scheef & Stone, LLP
www.solidcounsel.com | 214.472.2146
Office: 214.472.2100 | Fax: 214.472.2150
2600 Network Boulevard, Suite 400, Frisco, TX 75034




Important: This electronic mail message and any attached files contain information intended for the exclusive use of the individual or entity to
whom it is addressed and may contain information that is proprietary, privileged, confidential and/or exempt from disclosure under applicable law. If
you are neither the intended recipient nor an employee or agent responsible for delivering the communication to the intended recipient, you are
hereby notified that any dissemination, distribution, or copying of this communication is strictly prohibited. Please notify the sender, by electronic
mail or telephone, of any unintended recipients and delete the original message without making any copies.

Note: Please be advised that Scheef & Stone, LLP reserves the right to record telephone conversations involving its employees or attorneys. If you
do not wish to be recorded, please limit your communications with Scheef & Stone, LLP to regular mail, faxes, and/or electronic mail.


From: Steve T. Holmes <sholmes@chfirm.com>
Sent: Tuesday, July 21, 2020 4:27 PM
To: Kelly Kleist <Kelly.Kleist@solidcounsel.com>
Subject: Revolution Monitoring ‐ [Second} 2004 Motion

Hi, Kelly –

I tried to call you within the last 30 min, but I’m not certain I got the correct voice mail. We sincerely appreciate your
production of an additional 24 plans yesterday, and your efforts to produce the remaining BCBS‐Tx plans ASAP.

                                                                          1
                                                                                                                                       Exhibit C
      Case 18-33730-hdh11 Doc 247 Filed 08/12/20                 Entered 08/12/20 16:33:23          Page 17 of 33

Picking up on our recent conversation, the Liquidating Trustee does want to go ahead and get a new 2004 Motion on file
(this evening) for several entities, including BCBS‐TX, in order to provide a backstop for production in the event we are
not able to resolve all open matters, specifically regarding production of any remaining plan documents. The scope of
production is unchanged from the first 2004 Motion, but again, at this stage, we are simply doing what we can to ensure
that the Trustee has all applicable policies, or has a firm understanding of whether and where any missing policies
reside, if not with BCBS‐TX.

Consistent with our prior discussions, I have noted in the attached draft that BCBS‐TX has made good‐faith efforts to
comply fully with a negotiated production schedule, and that the parties are continuing efforts to resolve any open
issues. I trust that will continue to be the case in the coming days, but for purposes of the attached, I’ve noted that the
Trustee does not yet have final agreement with BCBS‐TX as to the relief requested – it is primarily just an issue of timing
with BCBS‐TX. If we are able to reach agreement on production, we will memorialize that in a Stipulation to be filed
with the Court in advance of any hearing.

Feel free to contact me at your convenience to discuss.

Regards,
Steve


Steven T. Holmes
Shareholder
CAVAZOS HENDRICKS POIROT, P.C.
900 Jackson St., Suite 570, Founders Square
Dallas, TX 75202
Phone: 214‐573‐7305
Fax: 214‐573‐7399
sholmes@chfirm.com




                                                             2
        Case 18-33730-hdh11 Doc 247 Filed 08/12/20                                            Entered 08/12/20 16:33:23   Page 18 of 33


Kelly Kleist

From:                         Kelly Kleist
Sent:                         Thursday, July 23, 2020 5:58 PM
To:                           Nathan Depetris
Subject:                      RE: bcbs


I am uploading 26 plans. If they don’t come through, please let me know. This should be the remainder of the plans.

Thanks,

Kelly Kleist             PARTNER
Scheef & Stone, LLP
www.solidcounsel.com | 214.472.2146
Office: 214.472.2100 | Fax: 214.472.2150
2600 Network Boulevard, Suite 400, Frisco, TX 75034




Important: This electronic mail message and any attached files contain information intended for the exclusive use of the individual or entity to
whom it is addressed and may contain information that is proprietary, privileged, confidential and/or exempt from disclosure under applicable law. If
you are neither the intended recipient nor an employee or agent responsible for delivering the communication to the intended recipient, you are
hereby notified that any dissemination, distribution, or copying of this communication is strictly prohibited. Please notify the sender, by electronic
mail or telephone, of any unintended recipients and delete the original message without making any copies.

Note: Please be advised that Scheef & Stone, LLP reserves the right to record telephone conversations involving its employees or attorneys. If you
do not wish to be recorded, please limit your communications with Scheef & Stone, LLP to regular mail, faxes, and/or electronic mail.


From: Nathan Depetris <ndepetris@chfirm.com>
Sent: Thursday, July 23, 2020 5:55 PM
To: Kelly Kleist <Kelly.Kleist@solidcounsel.com>
Subject: RE: bcbs

Yes the link should still be active. Please let me know if you have any issues. Thanks!

Nathan Depetris
Legal Assistant
CAVAZOS HENDRICKS POIROT, P.C.
900 Jackson St., Suite 570, Founders Square
Dallas, TX 75202
Phone: 214-573-7318

This e‐mail is covered by the Electronic Communications Privacy Act, 18 U.S.C. §§2510‐2521
and may contain confidential information subject to attorney‐client privilege.
If you are not the intended recipient, please delete this e‐mail and notify the sender.


From: Kelly Kleist <Kelly.Kleist@solidcounsel.com>
Sent: Thursday, July 23, 2020 5:49 PM
To: Nathan Depetris <ndepetris@chfirm.com>
Subject: RE: bcbs
                                                                                          1                                     Exhibit D
        Case 18-33730-hdh11 Doc 247 Filed 08/12/20                                            Entered 08/12/20 16:33:23   Page 19 of 33


Hi Nathan,

Is it ok to upload additional documents to this same link?

Thanks,

Kelly Kleist             PARTNER
Scheef & Stone, LLP
www.solidcounsel.com | 214.472.2146
Office: 214.472.2100 | Fax: 214.472.2150
2600 Network Boulevard, Suite 400, Frisco, TX 75034




Important: This electronic mail message and any attached files contain information intended for the exclusive use of the individual or entity to
whom it is addressed and may contain information that is proprietary, privileged, confidential and/or exempt from disclosure under applicable law. If
you are neither the intended recipient nor an employee or agent responsible for delivering the communication to the intended recipient, you are
hereby notified that any dissemination, distribution, or copying of this communication is strictly prohibited. Please notify the sender, by electronic
mail or telephone, of any unintended recipients and delete the original message without making any copies.

Note: Please be advised that Scheef & Stone, LLP reserves the right to record telephone conversations involving its employees or attorneys. If you
do not wish to be recorded, please limit your communications with Scheef & Stone, LLP to regular mail, faxes, and/or electronic mail.


From: Nathan Depetris <ndepetris@chfirm.com>
Sent: Monday, July 20, 2020 11:48 AM
To: Kelly Kleist <Kelly.Kleist@solidcounsel.com>
Cc: Steve T. Holmes <sholmes@chfirm.com>
Subject: RE: bcbs

Hello Ms. Kleist,

Here is the link to my onedrive share portal where you can upload the plans. Please let me know if you have any
questions or issues.

https://chfirm‐my.sharepoint.com/:f:/p/ndepetris/EqqCfTFMbZtPu‐7VhSllKh0BfLn‐X4wNTNh1NaZqlBev8A?e=oG4fDv

Thank you,
Nathan Depetris
Legal Assistant
CAVAZOS HENDRICKS POIROT, P.C.
900 Jackson St., Suite 570, Founders Square
Dallas, TX 75202
Phone: 214-573-7318

This e‐mail is covered by the Electronic Communications Privacy Act, 18 U.S.C. §§2510‐2521
and may contain confidential information subject to attorney‐client privilege.
If you are not the intended recipient, please delete this e‐mail and notify the sender.


From: Kelly Kleist <Kelly.Kleist@solidcounsel.com>
Sent: Monday, July 20, 2020 11:40 AM

                                                                                          2
        Case 18-33730-hdh11 Doc 247 Filed 08/12/20                             Entered 08/12/20 16:33:23                  Page 20 of 33

To: Steve T. Holmes <sholmes@chfirm.com>
Subject: RE: bcbs

Good afternoon,

Do you have a portal where you would like the plans uploaded? This is a partial production (24 plans). I have the
remaining plans, but not the passwords to open them. Without the passwords, I can’t open the documents. We are
working on that issue.

Thanks,

Kelly Kleist         PARTNER
Scheef & Stone, LLP
www.solidcounsel.com | 214.472.2146
Office: 214.472.2100 | Fax: 214.472.2150
2600 Network Boulevard, Suite 400, Frisco, TX 75034




Important: This electronic mail message and any attached files contain information intended for the exclusive use of the individual or entity to
whom it is addressed and may contain information that is proprietary, privileged, confidential and/or exempt from disclosure under applicable law. If
you are neither the intended recipient nor an employee or agent responsible for delivering the communication to the intended recipient, you are
hereby notified that any dissemination, distribution, or copying of this communication is strictly prohibited. Please notify the sender, by electronic
mail or telephone, of any unintended recipients and delete the original message without making any copies.

Note: Please be advised that Scheef & Stone, LLP reserves the right to record telephone conversations involving its employees or attorneys. If you
do not wish to be recorded, please limit your communications with Scheef & Stone, LLP to regular mail, faxes, and/or electronic mail.


From: Steve T. Holmes <sholmes@chfirm.com>
Sent: Thursday, July 16, 2020 2:46 PM
To: Kelly Kleist <Kelly.Kleist@solidcounsel.com>
Subject: RE: bcbs

Thanks, Kelly –

Any idea how many plans? I don’t want to presume anything either way.

Steve

Steven T. Holmes
Shareholder
CAVAZOS HENDRICKS POIROT, P.C.
900 Jackson St., Suite 570, Founders Square
Dallas, TX 75202
Phone: 214‐573‐7305
Fax: 214‐573‐7399
sholmes@chfirm.com


From: Kelly Kleist <Kelly.Kleist@solidcounsel.com>
Sent: Thursday, July 16, 2020 2:44 PM
To: Steve T. Holmes <sholmes@chfirm.com>
Subject: RE: bcbs
                                                                          3
        Case 18-33730-hdh11 Doc 247 Filed 08/12/20                             Entered 08/12/20 16:33:23                   Page 21 of 33


Update:

I will have plans for production by next week.

Thanks,

Kelly Kleist         PARTNER
Scheef & Stone, LLP
www.solidcounsel.com | 214.472.2146
Office: 214.472.2100 | Fax: 214.472.2150
2600 Network Boulevard, Suite 400, Frisco, TX 75034




                                                             Important: This electronic mail message and any attached files contain information
intended for the exclusive use of the individual or entity to whom it is addressed and may contain information that is proprietary, privileged,
confidential and/or exempt from disclosure under applicable law. If you are neither the intended recipient nor an employee or agent responsible for
delivering the communication to the intended recipient, you are hereby notified that any dissemination, distribution, or copying of this
communication is strictly prohibited. Please notify the sender, by electronic mail or telephone, of any unintended recipients and delete the original
message without making any copies.

Note: Please be advised that Scheef & Stone, LLP reserves the right to record telephone conversations involving its employees or attorneys. If you
do not wish to be recorded, please limit your communications with Scheef & Stone, LLP to regular mail, faxes, and/or electronic mail.


From: Steve T. Holmes <sholmes@chfirm.com>
Sent: Wednesday, July 15, 2020 2:42 PM
To: Kelly Kleist <Kelly.Kleist@solidcounsel.com>
Subject: RE: bcbs

Kelly –

Could BCBS‐TX commit to production of some of the plan documents sooner, producing the remainder on a rolling
basis? Perhaps ½ within 30 days?

Steve

Steven T. Holmes
Shareholder
CAVAZOS HENDRICKS POIROT, P.C.
900 Jackson St., Suite 570, Founders Square
Dallas, TX 75202
Phone: 214‐573‐7305
Fax: 214‐573‐7399
sholmes@chfirm.com

From: Kelly Kleist <Kelly.Kleist@solidcounsel.com>
Sent: Monday, July 13, 2020 4:20 PM
To: Steve T. Holmes <sholmes@chfirm.com>
Subject: RE: bcbs

Please send over a draft of the stipulation and we can go from there. I believe 60 days would put us into September.


                                                                           4
       Case 18-33730-hdh11 Doc 247 Filed 08/12/20                              Entered 08/12/20 16:33:23                   Page 22 of 33



Kelly Kleist         PARTNER
Scheef & Stone, LLP
www.solidcounsel.com | 214.472.2146
Office: 214.472.2100 | Fax: 214.472.2150
2600 Network Boulevard, Suite 400, Frisco, TX 75034




                                                             Important: This electronic mail message and any attached files contain information
intended for the exclusive use of the individual or entity to whom it is addressed and may contain information that is proprietary, privileged,
confidential and/or exempt from disclosure under applicable law. If you are neither the intended recipient nor an employee or agent responsible for
delivering the communication to the intended recipient, you are hereby notified that any dissemination, distribution, or copying of this
communication is strictly prohibited. Please notify the sender, by electronic mail or telephone, of any unintended recipients and delete the original
message without making any copies.

Note: Please be advised that Scheef & Stone, LLP reserves the right to record telephone conversations involving its employees or attorneys. If you
do not wish to be recorded, please limit your communications with Scheef & Stone, LLP to regular mail, faxes, and/or electronic mail.


From: Steve T. Holmes <sholmes@chfirm.com>
Sent: Monday, July 13, 2020 3:15 PM
To: Kelly Kleist <Kelly.Kleist@solidcounsel.com>
Subject: RE: bcbs

Thank you, Kelly. We will need to pin down a specific date to include in a Stipulation.

Steven T. Holmes
Shareholder
CAVAZOS HENDRICKS POIROT, P.C.
900 Jackson St., Suite 570, Founders Square
Dallas, TX 75202
Phone: 214‐573‐7305
Fax: 214‐573‐7399
sholmes@chfirm.com

From: Kelly Kleist <Kelly.Kleist@solidcounsel.com>
Sent: Monday, July 13, 2020 9:06 AM
To: Steve T. Holmes <sholmes@chfirm.com>
Subject: RE: bcbs

Hi Steve,

BCBS will produce the remaining plans. They are forecasting 60 days, but hope to have the plans sooner. I will forward
the remaining plans, as I receive them.

Thanks,
Kelly

Kelly Kleist         PARTNER
Scheef & Stone, LLP
www.solidcounsel.com | 214.472.2146
Office: 214.472.2100 | Fax: 214.472.2150
                                                                           5
       Case 18-33730-hdh11 Doc 247 Filed 08/12/20                              Entered 08/12/20 16:33:23                   Page 23 of 33
2600 Network Boulevard, Suite 400, Frisco, TX 75034




                                                             Important: This electronic mail message and any attached files contain information
intended for the exclusive use of the individual or entity to whom it is addressed and may contain information that is proprietary, privileged,
confidential and/or exempt from disclosure under applicable law. If you are neither the intended recipient nor an employee or agent responsible for
delivering the communication to the intended recipient, you are hereby notified that any dissemination, distribution, or copying of this
communication is strictly prohibited. Please notify the sender, by electronic mail or telephone, of any unintended recipients and delete the original
message without making any copies.

Note: Please be advised that Scheef & Stone, LLP reserves the right to record telephone conversations involving its employees or attorneys. If you
do not wish to be recorded, please limit your communications with Scheef & Stone, LLP to regular mail, faxes, and/or electronic mail.


From: Steve T. Holmes <sholmes@chfirm.com>
Sent: Friday, July 10, 2020 12:15 PM
To: Kelly Kleist <Kelly.Kleist@solidcounsel.com>
Subject: RE: bcbs

Hi, Kelly –

Do you have any update from BCBS‐Tx on those remaining plans?

Thanks,
Steve

Steven T. Holmes
Shareholder
CAVAZOS HENDRICKS POIROT, P.C.
900 Jackson St., Suite 570, Founders Square
Dallas, TX 75202
Phone: 214‐573‐7305
Fax: 214‐573‐7399
sholmes@chfirm.com


From: Kelly Kleist <Kelly.Kleist@solidcounsel.com>
Sent: Wednesday, July 8, 2020 1:33 PM
To: Steve T. Holmes <sholmes@chfirm.com>
Subject: RE: bcbs

We will look for the self‐funded plans that have not been provided.




Kelly Kleist         PARTNER
Scheef & Stone, LLP
www.solidcounsel.com | 214.472.2146
Office: 214.472.2100 | Fax: 214.472.2150
2600 Network Boulevard, Suite 400, Frisco, TX 75034




                                                                           6
      Case 18-33730-hdh11 Doc 247 Filed 08/12/20                               Entered 08/12/20 16:33:23                  Page 24 of 33
Important: This electronic mail message and any attached files contain information intended for the exclusive use of the individual or entity to
whom it is addressed and may contain information that is proprietary, privileged, confidential and/or exempt from disclosure under applicable law. If
you are neither the intended recipient nor an employee or agent responsible for delivering the communication to the intended recipient, you are
hereby notified that any dissemination, distribution, or copying of this communication is strictly prohibited. Please notify the sender, by electronic
mail or telephone, of any unintended recipients and delete the original message without making any copies.

Note: Please be advised that Scheef & Stone, LLP reserves the right to record telephone conversations involving its employees or attorneys. If you
do not wish to be recorded, please limit your communications with Scheef & Stone, LLP to regular mail, faxes, and/or electronic mail.


From: Steve T. Holmes <sholmes@chfirm.com>
Sent: Wednesday, July 08, 2020 11:34 AM
To: Kelly Kleist <Kelly.Kleist@solidcounsel.com>
Subject: RE: bcbs

Kelly –

As we discussed this morning, the attached spreadsheet lists the BCBS‐Tx patient claims for which the Trustee does not
have an associated policy document.

Thank you,
Steve



Steven T. Holmes
Shareholder
CAVAZOS HENDRICKS POIROT, P.C.
900 Jackson St., Suite 570, Founders Square
Dallas, TX 75202
Phone: 214‐573‐7305
Fax: 214‐573‐7399
sholmes@chfirm.com


From: Kelly Kleist <Kelly.Kleist@solidcounsel.com>
Sent: Wednesday, July 8, 2020 11:02 AM
To: Steve T. Holmes <sholmes@chfirm.com>
Subject: bcbs




Kelly Kleist         PARTNER
Scheef & Stone, LLP
www.solidcounsel.com | 214.472.2146
Office: 214.472.2100 | Fax: 214.472.2150
2600 Network Boulevard, Suite 400, Frisco, TX 75034




                                                             Important: This electronic mail message and any attached files contain information
intended for the exclusive use of the individual or entity to whom it is addressed and may contain information that is proprietary, privileged,
confidential and/or exempt from disclosure under applicable law. If you are neither the intended recipient nor an employee or agent responsible for
delivering the communication to the intended recipient, you are hereby notified that any dissemination, distribution, or copying of this
                                                                          7
       Case 18-33730-hdh11 Doc 247 Filed 08/12/20                               Entered 08/12/20 16:33:23                   Page 25 of 33
communication is strictly prohibited. Please notify the sender, by electronic mail or telephone, of any unintended recipients and delete the original
message without making any copies.

Note: Please be advised that Scheef & Stone, LLP reserves the right to record telephone conversations involving its employees or attorneys. If you
do not wish to be recorded, please limit your communications with Scheef & Stone, LLP to regular mail, faxes, and/or electronic mail.




                                                                           8
        Case 18-33730-hdh11 Doc 247 Filed 08/12/20                                            Entered 08/12/20 16:33:23   Page 26 of 33


Kelly Kleist

From:                         Nathan Depetris <ndepetris@chfirm.com>
Sent:                         Thursday, July 30, 2020 1:58 PM
To:                           Kelly Kleist
Cc:                           Steve T. Holmes
Subject:                      RE: Revolution Monitoring/BCBSTX
Attachments:                  2020 0724 List of Remaining Missing Plans and Unable to Match Plans.xlsx


Thank you for your most recent spread sheet. However, the spread sheet I provided is the remaining list of patient
claims that are still missing plans.

These remaining patients are not listed on your prior spreadsheet. The plans provided for some of the patient claims
were for the incorrect claim service year.

Thanks,
Nathan Depetris
Legal Assistant
CAVAZOS HENDRICKS POIROT, P.C.
900 Jackson St., Suite 570, Founders Square
Dallas, TX 75202
Phone: 214-573-7318

This e‐mail is covered by the Electronic Communications Privacy Act, 18 U.S.C. §§2510‐2521
and may contain confidential information subject to attorney‐client privilege.
If you are not the intended recipient, please delete this e‐mail and notify the sender.


From: Kelly Kleist <Kelly.Kleist@solidcounsel.com>
Sent: Thursday, July 30, 2020 1:37 PM
To: Nathan Depetris <ndepetris@chfirm.com>
Cc: Steve T. Holmes <sholmes@chfirm.com>
Subject: RE: Revolution Monitoring/BCBSTX

On the original spreadsheet we produced, the plan name and patient names were matched. Is the spreadsheet you
provided patients that are not on that spreadsheet?

Thanks,

Kelly Kleist             PARTNER
Scheef & Stone, LLP
www.solidcounsel.com | 214.472.2146
Office: 214.472.2100 | Fax: 214.472.2150
2600 Network Boulevard, Suite 400, Frisco, TX 75034




Important: This electronic mail message and any attached files contain information intended for the exclusive use of the individual or entity to
whom it is addressed and may contain information that is proprietary, privileged, confidential and/or exempt from disclosure under applicable law. If
you are neither the intended recipient nor an employee or agent responsible for delivering the communication to the intended recipient, you are
                                                                                          1
                                                                                                                            Exhibit E
        Case 18-33730-hdh11 Doc 247 Filed 08/12/20                                            Entered 08/12/20 16:33:23     Page 27 of 33
hereby notified that any dissemination, distribution, or copying of this communication is strictly prohibited. Please notify the sender, by electronic
mail or telephone, of any unintended recipients and delete the original message without making any copies.

Note: Please be advised that Scheef & Stone, LLP reserves the right to record telephone conversations involving its employees or attorneys. If you
do not wish to be recorded, please limit your communications with Scheef & Stone, LLP to regular mail, faxes, and/or electronic mail.


From: Nathan Depetris <ndepetris@chfirm.com>
Sent: Wednesday, July 29, 2020 10:38 AM
To: Kelly Kleist <Kelly.Kleist@solidcounsel.com>
Cc: Steve T. Holmes <sholmes@chfirm.com>
Subject: RE: Revolution Monitoring/BCBSTX

Hello Ms. Kleist,
Please find the attached spread sheet containing the patient claims where we are still missing plans and unable to match
plans. On Tab 2, I included the file names (and bate stamped names) of the plans you sent me. In example, I could not
locate where the patient group number is listed within the plan and/or from the provided plans, I could not match the
plan group number to a patient claim.

Please let me know if you have any questions and let me know when would work best for you so I can help in matching
up patient claims to plans.

Thank you very much,
Nathan Depetris
Legal Assistant
CAVAZOS HENDRICKS POIROT, P.C.
900 Jackson St., Suite 570, Founders Square
Dallas, TX 75202
Phone: 214-573-7318
Cell: 469-338-2780

This e‐mail is covered by the Electronic Communications Privacy Act, 18 U.S.C. §§2510‐2521
and may contain confidential information subject to attorney‐client privilege.
If you are not the intended recipient, please delete this e‐mail and notify the sender.




           From: Kelly Kleist <Kelly.Kleist@solidcounsel.com>
           Date: July 29, 2020 at 9:35:24 AM CDT
           To: "Steve T. Holmes" <sholmes@chfirm.com>
           Subject: RE: Revolution Monitoring/BCBSTX


           I am out of the office this week, so email is better. If you can send me the names, I can look into it.

           Thanks,

           Kelly Kleist              PARTNER
           Scheef & Stone, LLP
           www.solidcounsel.com | 214.472.2146
           Office: 214.472.2100 | Fax: 214.472.2150
           2600 Network Boulevard, Suite 400, Frisco, TX 75034




                                                                                          2
Case 18-33730-hdh11 Doc 247 Filed 08/12/20                             Entered 08/12/20 16:33:23                   Page 28 of 33




                                                   Important: This electronic mail message and any attached files contain
 information intended for the exclusive use of the individual or entity to whom it is addressed and may contain information that is
 proprietary, privileged, confidential and/or exempt from disclosure under applicable law. If you are neither the intended recipient
 nor an employee or agent responsible for delivering the communication to the intended recipient, you are hereby notified that any
 dissemination, distribution, or copying of this communication is strictly prohibited. Please notify the sender, by electronic mail
 or telephone, of any unintended recipients and delete the original message without making any copies.

 Note: Please be advised that Scheef & Stone, LLP reserves the right to record telephone conversations involving its employees
 or attorneys. If you do not wish to be recorded, please limit your communications with Scheef & Stone, LLP to regular mail,
 faxes, and/or electronic mail.


 From: Steve T. Holmes <sholmes@chfirm.com>
 Sent: Wednesday, July 29, 2020 9:34 AM
 To: Kelly Kleist <Kelly.Kleist@solidcounsel.com>
 Subject: Re: Revolution Monitoring/BCBSTX

 Hi Kelly. We do show some plans missing. I am in a hearing ‐ likely all morning ‐ but will reach out to
 you this afternoon. Thanks.

 Sent from my iPhone


           On Jul 29, 2020, at 9:32 AM, Kelly Kleist <Kelly.Kleist@solidcounsel.com> wrote:


           Good morning,

           Following up regarding the plans and removal from the motion. If there are plans
           missing, please let me know.

           Thanks,

           Kelly Kleist         PARTNER
           Scheef & Stone, LLP
           www.solidcounsel.com | 214.472.2146
           Office: 214.472.2100 | Fax: 214.472.2150
           2600 Network Boulevard, Suite 400, Frisco, TX 75034

           <image002.png>



           Important: This electronic mail message and any attached files contain information intended for the
           exclusive use of the individual or entity to whom it is addressed and may contain information that is
           proprietary, privileged, confidential and/or exempt from disclosure under applicable law. If you are neither
           the intended recipient nor an employee or agent responsible for delivering the communication to the intended
           recipient, you are hereby notified that any dissemination, distribution, or copying of this communication is
           strictly prohibited. Please notify the sender, by electronic mail or telephone, of any unintended recipients and
           delete the original message without making any copies.

           Note: Please be advised that Scheef & Stone, LLP reserves the right to record telephone conversations
           involving its employees or attorneys. If you do not wish to be recorded, please limit your communications
           with Scheef & Stone, LLP to regular mail, faxes, and/or electronic mail.


                                                                  3
Case 18-33730-hdh11 Doc 247 Filed 08/12/20               Entered 08/12/20 16:33:23       Page 29 of 33

       From: Steve T. Holmes <sholmes@chfirm.com>
       Sent: Friday, July 24, 2020 3:21 PM
       To: Kelly Kleist <Kelly.Kleist@solidcounsel.com>
       Subject: RE: Revolution Monitoring/BCBSTX

       Kelly –

       We are reviewing the plans that you’ve most recently provided and attempting to match
       them up with individual patients. If we can match up all patients identified with BCBS‐Tx
       with plans that you have produced, we will so stipulate and remove BCBS‐Tx from the
       2004 Motion. If not, we can still remove BCBS‐Tx from the motion if we have a filed
       Stipulation that BCBS‐Tx will produce any remaining plans, together with information
       sufficient to match those plans to specific patients – on or before the date requested in
       the motion.

       Thanks,
       Steve

       Steven T. Holmes
       Shareholder
       CAVAZOS HENDRICKS POIROT, P.C.
       900 Jackson St., Suite 570, Founders Square
       Dallas, TX 75202
       Phone: 214‐573‐7305
       Fax: 214‐573‐7399
       sholmes@chfirm.com


       From: Kelly Kleist <Kelly.Kleist@solidcounsel.com>
       Sent: Friday, July 24, 2020 2:52 PM
       To: Steve T. Holmes <sholmes@chfirm.com>
       Subject: Revolution Monitoring/BCBSTX
       Importance: High

       Good afternoon,

       I received the Amended Motion filed this afternoon. All plans have been submitted, as
       has the spreadsheet that has a substantial amount of information. It is my
       understanding that BCBSTX has produced the documents agreed to and requsted by the
       Trustee. What additional information are you seeking by the Motion? It isn’t clear as it
       relates to my client.

       Sincerely,

       Kelly Kleist      PARTNER
       Scheef & Stone, LLP
       www.solidcounsel.com | 214.472.2146
       Office: 214.472.2100 | Fax: 214.472.2150
       2600 Network Boulevard, Suite 400, Frisco, TX 75034

       <image004.png>



                                                     4
Case 18-33730-hdh11 Doc 247 Filed 08/12/20                         Entered 08/12/20 16:33:23                   Page 30 of 33

       Important: This electronic mail message and any attached files contain information intended for the
       exclusive use of the individual or entity to whom it is addressed and may contain information that is
       proprietary, privileged, confidential and/or exempt from disclosure under applicable law. If you are neither
       the intended recipient nor an employee or agent responsible for delivering the communication to the intended
       recipient, you are hereby notified that any dissemination, distribution, or copying of this communication is
       strictly prohibited. Please notify the sender, by electronic mail or telephone, of any unintended recipients and
       delete the original message without making any copies.

       Note: Please be advised that Scheef & Stone, LLP reserves the right to record telephone conversations
       involving its employees or attorneys. If you do not wish to be recorded, please limit your communications
       with Scheef & Stone, LLP to regular mail, faxes, and/or electronic mail.




                                                              5
      Case 18-33730-hdh11 Doc 247 Filed 08/12/20                               Entered 08/12/20 16:33:23                  Page 31 of 33


Kelly Kleist

From:                     Kelly Kleist
Sent:                     Wednesday, August 05, 2020 11:23 AM
To:                       Steve T. Holmes
Subject:                  RE: Revolution Monitoring/BCBSTX


Hi Steve‐

I received an update regarding the production. Within 30‐45 days, the information regarding the most recent patient list
provided by your office will be processed and any additional plan books will be produced. If the patients are BlueCard,
you will have to get the documents from the home plan. BCBSTX does not maintain those booklets. After the
information is processed, we will be able to identify which patients, if any, are BlueCard.

Do you want to enter into a stipulation?

Thanks,

Kelly Kleist         PARTNER
Scheef & Stone, LLP
www.solidcounsel.com | 214.472.2146
Office: 214.472.2100 | Fax: 214.472.2150
2600 Network Boulevard, Suite 400, Frisco, TX 75034




Important: This electronic mail message and any attached files contain information intended for the exclusive use of the individual or entity to
whom it is addressed and may contain information that is proprietary, privileged, confidential and/or exempt from disclosure under applicable law. If
you are neither the intended recipient nor an employee or agent responsible for delivering the communication to the intended recipient, you are
hereby notified that any dissemination, distribution, or copying of this communication is strictly prohibited. Please notify the sender, by electronic
mail or telephone, of any unintended recipients and delete the original message without making any copies.

Note: Please be advised that Scheef & Stone, LLP reserves the right to record telephone conversations involving its employees or attorneys. If you
do not wish to be recorded, please limit your communications with Scheef & Stone, LLP to regular mail, faxes, and/or electronic mail.


From: Steve T. Holmes <sholmes@chfirm.com>
Sent: Monday, August 03, 2020 11:38 AM
To: Kelly Kleist <Kelly.Kleist@solidcounsel.com>
Subject: RE: Revolution Monitoring/BCBSTX

Yes – I’m generally available between 2 and 5 this afternoon.

Steven T. Holmes
Shareholder
CAVAZOS HENDRICKS POIROT, P.C.
900 Jackson St., Suite 570, Founders Square
Dallas, TX 75202
Phone: 214‐573‐7305
Fax: 214‐573‐7399
sholmes@chfirm.com
                                                                                                                                  Exhibit F
                                                                          1
      Case 18-33730-hdh11 Doc 247 Filed 08/12/20                               Entered 08/12/20 16:33:23                  Page 32 of 33


From: Kelly Kleist <Kelly.Kleist@solidcounsel.com>
Sent: Monday, August 3, 2020 11:37 AM
To: Steve T. Holmes <sholmes@chfirm.com>
Subject: Revolution Monitoring/BCBSTX

Steve,

Do you have time for a call today?

Thanks,

Kelly Kleist         PARTNER
Scheef & Stone, LLP
www.solidcounsel.com | 214.472.2146
Office: 214.472.2100 | Fax: 214.472.2150
2600 Network Boulevard, Suite 400, Frisco, TX 75034




Important: This electronic mail message and any attached files contain information intended for the exclusive use of the individual or entity to
whom it is addressed and may contain information that is proprietary, privileged, confidential and/or exempt from disclosure under applicable law. If
you are neither the intended recipient nor an employee or agent responsible for delivering the communication to the intended recipient, you are
hereby notified that any dissemination, distribution, or copying of this communication is strictly prohibited. Please notify the sender, by electronic
mail or telephone, of any unintended recipients and delete the original message without making any copies.

Note: Please be advised that Scheef & Stone, LLP reserves the right to record telephone conversations involving its employees or attorneys. If you
do not wish to be recorded, please limit your communications with Scheef & Stone, LLP to regular mail, faxes, and/or electronic mail.




                                                                          2
      Case 18-33730-hdh11 Doc 247 Filed 08/12/20                               Entered 08/12/20 16:33:23                  Page 33 of 33


Kelly Kleist

From:                     Kelly Kleist
Sent:                     Tuesday, August 11, 2020 12:30 PM
To:                       Steve T. Holmes
Subject:                  Revolution Monitoring
Attachments:              Master.xlsx




Steve,

Try this spreadsheet‐ I believe it provides the name of the home plan for the patients. Please let me know when I can
expect the stipulation.

Thanks,
Kelly



Kelly Kleist         PARTNER
Scheef & Stone, LLP
www.solidcounsel.com | 214.472.2146
Office: 214.472.2100 | Fax: 214.472.2150
2600 Network Boulevard, Suite 400, Frisco, TX 75034




Important: This electronic mail message and any attached files contain information intended for the exclusive use of the individual or entity to
whom it is addressed and may contain information that is proprietary, privileged, confidential and/or exempt from disclosure under applicable law. If
you are neither the intended recipient nor an employee or agent responsible for delivering the communication to the intended recipient, you are
hereby notified that any dissemination, distribution, or copying of this communication is strictly prohibited. Please notify the sender, by electronic
mail or telephone, of any unintended recipients and delete the original message without making any copies.

Note: Please be advised that Scheef & Stone, LLP reserves the right to record telephone conversations involving its employees or attorneys. If you
do not wish to be recorded, please limit your communications with Scheef & Stone, LLP to regular mail, faxes, and/or electronic mail.




                                                                                                                       Exhibit G
                                                                          1
